Oha                                                       09/21/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0423


                                        DA 21-0423

                                                                             FILED
JAMIE DENNY,
                                                                              SEP 2 1 2021
                                                                            Bowen Greenwood
             Plaintiff and Appellant,                                     Clerk of Supreme Court
                                                                             State of Montano

      v.                                                             ORDER

KIM KNOCK,

             Defendant and Appellee.


       Appellee Kim Knock moves for dismissal of this appeal on the ground that it is not
taken from a final, appealable order or judgment. Appellant Jamie Denny opposes the
motion. In the alternative, Denny asks the Court to consider the District Court's order
granting partial summary judgment under our discretionary authority for supervisory control
or to stay the appeal while she seeks certification of the order from the District Court, which
Knock opposes.
       This action involves a landlord-tenant dispute resulting in Denny's eviction from
Knock's property. The Sixth Judicial District Court granted Knock's motion for partial
summary judgment on his claims for Eviction, Declaratory Judgment Quieting Title, and on
Denny's counterclaims of Quiet Title and Action for Possession. The District Court's order
awarded Knock possession, access, past due rents, and statutory treble damages. In addition,
the District Court's Order provided for removal of lis pendens that Denny had allegedly
filed. The District Court withheld judgment, however, on Knock's claim of Slander of Title
and did not rule on Denny's amended claims for Unlawful Ouster and Unlawful or
Unreasonable Entry. Denny filed her appeal on August 26, 2021, and vacated Knock's
property on or about August 31, 2021, pursuant to the District Court's order.
       Knock argues that orders granting partial summary judgment are not appealable under
M. R. App. P. 6(5)(b). Knock contends the appeal should not proceed further because the
order is not certified as final for purposes of appeal as provided by M. R. App. P. 6(6) and
M. R. Civ. P. 54(b). Denny does not appear to contest that the partial summary judgment
order is not final but requests that, rather than dismissing her appeal, this Court either
consider the order under our discretionary authority for supervisory control or stay the appeal
while she seeks certification from the District Court. Denny contends that there is no just
reason for delay and, because the order is a final determination of ownership of the real
property, the rights and obligations have been ruled on in their entirety; as a result, she
argues, the order should be certified as final.
       When a trial court enters an order that does not settle all claims in controversy in an
action, an appeal may not proceed unless and until the trial court directs entry of final
judgment as to the interlocutory order and this Court has determined that the trial court's
certification complies with M. R. Civ. P. 54(b) and Rule 6(6). Two of Denny's alternative
claims and Knock's claim of Slander of Title are disputed claims that remain pending and
render the District Court's order an interlocutory order within the meaning of M. R. App. P.
4(1)(b) and not subject to immediate appeal.
       We find Knock's motion to dismiss well-taken. As an interlocutory order, without
Rule 54(b) certification from the District Court, the court's partial summary judgment ruling
is not properly before this Court on appeal. Additionally, pursuant to the Montana Rules of
Appellate Procedure, a party first must seek a stay in the District Court, for which that court
retains jurisdiction even during the pendency of an appeal. M. R. App. P. 22(1)(a)(i);
22(1)(c). Denny may not seek a stay from this Court without requesting that relief and
obtaining a ruling from the trial court.
       IT IS THEREFORE ORDERED that Knock's Motion to Dismiss is GRANTED and
this appeal is DISMISSED without prejudice.
       IT IS FURTHER ORDERED that Denny's alternative Motion to Stay Appeal
Pending Motion with District Court to Certify Summary Judgment as Final is DENIED.
       IT IS FURTHER ORDERED that this matter is REMANDED to the District Court.



                                              2
The Clerk is directed to provide copies of this Order to all counsel of record.
DATED this 2 1 dayOf September, 2021.



                                                         Chief Justice



                                                   f %(-1-2—s




                                                          Justices




                                      3